DLD-061                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 20-1593
                                    ___________

                                ERIC X. RAMBERT,
                                           Appellant

                                         v.

DISTRICT ATTORNEY PHILADELPHIA; GEORGE MURPHY, ASSISTANT D.A.;
  DOUGLAS WECK, ASSISTANT D.A.; SIMRAN DHILLON, ASSISTANT D.A.;
ATTORNEY GENERAL PENNSYLVANIA; ROBERT REID, EXECUTIVE DEPUTY
   A.G.; STEPHEN ST. VINCENT, DIRECTOR OF POLICY PLANNING; B. T.,
CORPORAL, STATE POLICE; JUDGE JAMES MCCRUDDEN, ESTATE OF; JULES
                     EPSTEIN, ATTORNEY AT LAW
                 ____________________________________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. Civil No. 2-19-cv-05249)
                    District Judge: Honorable Jeffrey L. Schmehl
                    ____________________________________

              Submitted on a Motion to Proceed In Forma Pauperis, for
             Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 13, 2022

               Before: KRAUSE, MATEY and PHIPPS, Circuit Judges

                          (Opinion filed: January 24, 2022)
                                         _________

                                         OPINION*
                                         _________

PER CURIAM

       Pro se appellant Eric X. Rambert appeals from the District Court’s order

dismissing his complaint. For the following reasons, we will summarily affirm.

       In 1983, Eric Rambert pleaded guilty in the Philadelphia County Court of

Common Pleas to rape, robbery, burglary, involuntary deviate sexual intercourse, and

conspiracy. He was sentenced to ten to twenty-five years in prison. Rambert has been

unsuccessful in numerous rounds of state post-conviction and federal habeas corpus

proceedings.

       In November 2019, Rambert commenced this action pursuant to 42 U.S.C. § 1983

in the United States District Court for the Eastern District of Pennsylvania. In his

operative amended complaint, he asserted several claims based on his belief that he was

unlawfully classified as a career criminal when he pleaded guilty. First, he claimed that

George Murphy, the Assistant District Attorney who prosecuted his case, and Jules

Epstein, his defense attorney, violated his constitutional rights by relying on “false” prior

convictions in designating him a career criminal. Next, he claimed that Attorney General

Josh Shapiro, Executive Deputy Attorney General Robert Reid, and Stephen St. Vincent,


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                              2
the Director of Policy and Planning at the Attorney General’s Office, unlawfully denied

his request that they correct his criminal record through an action under Pennsylvania’s

Criminal History Record Information Act (CHRIA). Lastly, Rambert claimed that

Philadelphia District Attorney Lawrence Krasner and Assistant District Attorneys

Douglas Weck, Simran Dhillon, and Benjamin Jackal violated his constitutional rights by

maintaining improper records or failing to correct them in response to his “right to know

law requests.”

         The District Court screened the amended complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and dismissed it. Rambert appealed.1

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s sua sponte dismissal under § 1915(e)(2)(B). See

Dooley v. Wetzel, 957 F.3d 366, 373 (3d Cir. 2020). We may summarily affirm on any

ground supported by the record if the appeal fails to present a substantial question. See

Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4;

I.O.P. 10.6.

         We will affirm.2 First, Rambert failed to state a claim against Attorney Epstein

because public defenders are not state actors under § 1983 when they “perform[] a


1
 Rambert’s application to proceed IFP is granted. See Sinwell v. Shapp, 536 F.2d 15, 19
(3d Cir. 1976). He is required to pay the full $505.00 fee in installments regardless of the
outcome of the appeal. 28 U.S.C. § 1915 (b). The Clerk’s Office is directed to issue an
appropriate order to assess these fees.
2
    To the extent that the District Court dismissed certain claims based on Heck v.
                                                3
lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.”3 See

Polk County v. Dodson, 454 U.S. 312, 325 (1981). Rambert also failed to state a claim

against ADA Murphy because “[a]cts undertaken by a prosecutor in preparing for the

initiation of judicial proceedings or for trial, and which occur in the course of his role as

an advocate for the State, are entitled to the protections of absolute immunity.” Buckley

v. Fitzsimmons, 509 U.S. 259, 273 (1993).

       Next, Rambert’s claim based on the alleged failure of defendants Attorney General

Shapiro, Deputy Attorney General Reid, and Director St. Vincent to institute an action

under the CHRIA does not implicate a constitutional right. See generally McMullen v.

Maple Shade Twp., 643 F.3d 96, 99 (3d Cir. 2011) (“[B]y its terms, § 1983 provides a

remedy for violations of federal, not state or local, law.”); see also Linda R.S. v. Richard

D., 410 U.S. 614, 619 (1973) (explaining that “a private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another”).

       Finally, Rambert’s claims against District Attorney Krasner and the ADAs fail

because their actions do not fall afoul of the constitutional provisions on which he relies.

First, their alleged failure to correct Rambert’s records in accordance with Pennsylvania


Humphrey, 512 U.S. 477, 486-87 (1994), we affirm the dismissals on the alternative
bases discussed below. Nonetheless, we note that insofar as Rambert may be using
§ 1983 to challenge his conviction and sentence, § 1983 is not the appropriate means for
doing so.
3
  Although defense attorneys may act “under color of” state law when they conspire with
state officials to deprive a person of his or her federal rights, see Tower v. Glover, 467
U.S. 914, 923 (1984), Rambert did not meaningfully allege that Epstein did so.
                                               4
law does not implicate the Eighth Amendment, see U.S. Const. amend. VIII (“Excessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual

punishments inflicted.”). Second, Rambert did not allege facts to support a plausible

Equal Protection claim, see Phillips v. Cty. of Allegheny, 515 F.3d 224, 243 (3d Cir.

2008) (explaining that to state an equal protection claim on a “class of one” theory, “a

plaintiff must allege that (1) the defendant treated him differently from others similarly

situated, (2) the defendant did so intentionally, and (3) there was no rational basis for the

difference in treatment”). Third, Rambert’s allegations do not state a procedural or

substantive due process claim. See Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (“The

fundamental requirement of [procedural] due process is the opportunity to be heard at a

meaningful time and in a meaningful manner.” (quotation marks omitted)), Mulholland v.

Government County of Berks, 706 F.3d 227, 241 (3d Cir. 2013) (explaining that to state a

substantive due process claim, a plaintiff must allege facts raising the inference that

defendants’ actions were so arbitrary, ill-conceived or malicious as to shock the

conscience).

       Finally, the District Court acted within its discretion when it declined to exercise

supplemental jurisdiction over any state law claims. See Doe v. Mercy Cath. Med. Ctr.,

850 F.3d 545, 567 (3d Cir. 2017) (“A court may decline to exercise supplemental

jurisdiction under 28 U.S.C. § 1367(c)(3) when it dismisses all claims over which it has

original jurisdiction.” (quotation marks omitted)).


                                              5
      Accordingly, because this appeal does not present a substantial question, we will

affirm the judgment of the District Court. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                            6